EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Raphael A. Valencia (Reg. No. 43216) on 02/25/2021. 


This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently amended) A parallel processing apparatus, comprising: 
a memory that stores a program; and 
a processor coupled to the memory, the processor: 
calculates, based on a number of nodes to be used in execution of 
respective jobs that are waiting to be executed and a scheduled execution time period for execution of the respective jobs, an execution scale of the respective jobs; 
sorts the jobs in descending order of the execution scale to acquire a 
specific order of the jobs; 

nodes are arranged, some of the plurality of areas including one or more nodes with a failure possibility; and 
starts an allocation of the respective jobs from an area in which a number 
of the one or more nodes with the failure possibility is small from among the plurality of areas, the allocation of the jobs being performed the specific order of the jobs beginning with the job whose execution scale is the largest,
wherein the processor selects, when the allocation of the respective jobs is to be performed, an area that does not include the one or more nodes with the failure possibility and performs the allocation of the respective jobs to the selected area, and 
wherein the processor selects, when selection of the area that does not include the one or more nodes with the failure possibility results in failure in regard to all of the plurality of areas, an area such that the number of the one or more nodes becomes minimum and performs the allocation of the job to the selected area.  

2. (Cancelled) 

3. (Cancelled)

4. (Original) The parallel processing apparatus according to claim 1, wherein the plurality of nodes form a torus network.  



6. (Currently amended) A job management method, comprising: 
calculating, by a computer, based on a number of nodes to be used in execution of respective jobs that are waiting to be executed and a scheduled execution time period for execution of the respective jobs, an execution scale of the respective jobs; 
sorting the jobs in descending order of the execution scale to acquire a specific order of the jobs; 
acquiring a plurality of areas by dividing a node area in which a plurality of nodes are arranged, some of the plurality of areas including one or more nodes with a failure possibility; [[and]] 
starting an allocation of the respective jobs from an area in which a number of the one or more nodes with the failure possibility is small from among the plurality of areas, the allocation of the jobs being performed in the specific order of the jobs beginning with the job whose execution scale is the largest;
selecting, when the allocation of the respective jobs is to be performed, an area that does not include the one or more nodes with the failure possibility; and performing the allocation of the respective jobs to the selected area; and
  selecting, when selection of the area that does not include the one or more nodes with the failure possibility results in failure in regard to all of the plurality of areas, an area such that the number of the one or more nodes becomes minimum and performs the allocation of the job to the selected area. 

7. (Cancelled) 
 
8. (Cancelled)
 
9. (Currently amended) The job management method according to claim [[7]] 6, wherein the plurality of nodes form a torus network. 
 
10. (Currently amended) The job management method according to claim [[7]] 6, wherein each of the one or more nodes with the failure possibility is a node whose hardware failure is foreseen from system logs recorded individually in the plurality of nodes.
  
11. (Currently amended) A non-transitory computer-readable recording medium recording a job management program which causes a computer to perform operations, the operations comprising: 
calculating, based on a number of nodes to be used in execution of respective jobs that are waiting to be executed and a scheduled execution time period for execution of the respective jobs, an execution scale of the respective jobs; 
sorting the jobs in descending order of the execution scale to acquire a specific order of the jobs; 

starting an allocation of the respective jobs from an area in which a number of the one or more nodes with the failure possibility is small from among the plurality of areas, the allocation of the jobs being performed in the specific order of the jobs beginning with the job whose execution scale is the largest;
selecting, when the allocation of the respective jobs is to be performed, an area that does not include the one or more nodes with the failure possibility; 
performing the allocation of the respective jobs to the selected area; and
selecting, when selection of the area that does not include the one or more nodes with the failure possibility results in failure in regard to all of the plurality of areas, an area such that the number of the one or more nodes becomes minimum and performs the allocation of the job to the selected area.

12. (Cancelled)
 
13. (Cancelled)
  
14. (Original) The non-transitory computer-readable recording medium according to claim 11, wherein the plurality of nodes form a torus network.  





REASONS FOR ALLOWANCE
	
Claims 1, 4-6, 9-11, 14, and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 6, and 11 as amended above.  

The features as recited in independent claims 1, 6, and 11: “starting an allocation of the respective jobs from an area in which a number of the one or more nodes with the failure possibility is small from among the plurality of areas, the allocation of the jobs being performed in the specific order of the jobs beginning with the job whose execution scale is the largest; selecting, when the allocation of the respective jobs is to be performed, an area that does not include the one or more nodes with the failure possibility; performing the allocation of the respective jobs to the selected area; and
selecting, when selection of the area that does not include the one or more nodes with the failure possibility results in failure in regard to all of the plurality of areas, an area such that the number of the one or more nodes becomes minimum and performs the allocation of the job to the selected area”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM-  
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199